Judgment and order affirmed, with costs. Memorandum: That this accident happened solely by reason of the negligence of the defendant is a permissible conclusion from the undisputed facts. This conclusion the jury properly arrived at. The testimony that defendant was protected by insurance was improperly offered and erroneously received. Although this testimony was not stricken and the jury were not instructed to disregard it, it is clear that it did not influence the verdict of the jury. Hence, the refusal of the court to declare a mistrial or to set aside the verdict was proper. (Simpson v. Foundation Co., 201 N. Y. 479, 490; Rodzborski v. American Sugar Refining Co., 210 id. 262, 269; Di Tommaso v. Syracuse University, 172 App. Div. 34, 36.) All concur, except Sears, P. J., not voting. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.